Title: [August 1770]
From: Adams, John
To: 



      1770. August. 9th. Thursday.
      
      
       
        Madam
       
       I received from Mr. Gill an Intimation, that a Letter from me would not be disagreable to you, and have been emboldened, by that Means, to run the Venture of giving you this Trouble. I have read with much Admiration, Mrs. Maccaulays History of England &c. It is formed upon the Plan, which I have ever wished to see adopted by Historians. It is calculated to strip off the Gilding and false Lustre from worthless Princes and Nobles, and to bestow the Reward of Virtue, Praise upon the generous and worthy only.
       No Charms of Eloquence, can atone for the Want of this exact Historical Morality. And I must be allowed to say, I have never seen an History in which it is more religiously regarded.
       It was from this History, as well as from the concurrent Testimony, of all who have come to this Country from England, that I had formed the highest Opinion of the Author as one of the brightest ornaments not only of her Sex but of her Age and Country. I could not therefore, but esteem the Information given me by Mr. Gill, as one of the most agreable and fortunate Occurences of my Life.
       Indeed it was rather a Mortification to me to find that a few fugitive Speculations in a News Paper, had excited your Curiosity to enquire after me. The Production, which some Person in England, I know not who, has been pleased to intitle a Dissertation on the cannon and the Feudal Law, was written, at Braintree about Eleven Miles from Boston in the Year 1765, written at Random weekly without any preconceived Plan, printed in the Newspapers, without Correction, and so little noticed or regarded here that the Author never thought it worth his while to give it Either a Title or a signature. And indeed the Editor in London, might with more Propriety have called it The What d ye call it, or as the Critical Reviewers did a flimsy lively Rhapsody than by the Title he has given it.
       But it seems it happened to hit the Taste of some one who has given it a longer Duration, than a few Weeks, by printing it in Conjunction with the Letters of the House of Representatives of this Province and by ascribing it to a very venerable, learned Name. I am sorry that Mr. Gridleys Name was affixed to it for many Reasons. The Mistakes, Inaccuracies and Want of Arrangement in it, are utterly unworthy of Mr. Gridlys great and deserved Character for Learning and the general Spirit and Sentiments of it, are by no Means reconcilable to his known Opinions and Principles in Politicks.
       It was indeed written by your present Correspondent, who then had formed Designs, which he never has and never will attempt to execute. Oppressed and borne down as he is by the Infirmities of ill Health, and the Calls of a numerous growing Family, whose only Hopes are in his continual Application to the Drudgeries of his Profession, it is almost impossible for him to pursue any Enquiries or to enjoy any Pleasures of the literary Kind.
       However, He has been informed that you have in Contemplation an History of the present Reign, or some other History in which the Affairs of America are to have a Share. If this is true it would give him infinite Pleasure—and whether it is or not, if he can by any Means in his Power, by Letters or otherways, contribute any Thing to your Assistance in any of your Enquiries, or to your Amusement he will always esteem himself very happy in attempting it.
       Pray excuse the Trouble of this Letter, and believe me, with great Esteem and Admiration, your most obedient and very huml. servant.
      
      
       
        
   
   Catharine (Sawbridge) Macaulay (1731–1791), political pamphleteer and historian, whose multi-volume History of England, from the Accession of James I to That of the Brunswick Line, London, 1763–1783, was for a time a kind of Bible for political radicals in England and America. See Lucy M. Donnelly, “The Celebrated Mrs. Macaulay,”.WMQWilliam and Mary Quarterly., 3d ser., 6:173–207 (April 1949)


       
       
        
   
   The MS of the present draft is heavily corrected, but with the exception of a wholly canceled first paragraph the omissions and alterations do not seem important enough to record. The draft originally began as follows:


        
         
          
           “With great Pleasure I received an Intimation from my Friend Mr. Gill that, you had enquired of Sophronia for the Author of a Speculation in a Newspaper which Some one has been pleased to call a Dissertation on the Cannon and feudal Law.”
          
         
        
        
   
   Who Sophronia was does not appear.


       
       
        
   
   The “Editor in London” was Thomas Hollis, who first reprinted JA’s untitled newspaper essays of 1765 in the London Chronicle (see note on entry of Feb. 1765, above), and then issued them as the last part (p. 111–143) of a collection of papers he called The True Sentiments of America: ... Together with ... a Dissertation on the Canon and the Feudal Law, London, 1768, remarking in an introductory note to the latter that “The Author of it, is said to have been, Jeremy Gridley, Esq; Attorney General of the Province of Massachuset’s Bay.” Andrew Eliot informed Hollis of his error, adding some interesting comments on the real author, in a letter dated 27 Sept 1768 (MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 4th ser., 4[1858]:426–427; see also p. 434).


       
      
      

      1770. August 19. Sunday.
      
      
       Last Fryday went to the Light House with the Committee of both Houses.
       Mr. Royal Tyler began to pick chat with me. Mr. Adams, have you ever read Dr. Souths sermon upon the Wisdom of this World? No. He lend it to you.—I should be much obliged.—Have you read the Fable of the Bees. Yes, and the Marquis of Hallifax’s Character of a Trimmer and Hurds Dialogue upon Sincerity in the Commerce of Life—and Machiavell and Caesar Borgia. Hard if these are not enough.
       Tyler. The Author of the Fable of the Bees understood Human Nature and Mankind, better than any Man that ever lived. I can follow him as he goes along. Every Man in public Life ought to read that Book, to make him jealous and suspicious—&c.
       Yesterday He sent the Book, and excellent Sermons they are. Concise and nervous and clear. Strong Ebullitions of the loyal Fanaticism of the Times he lived in, at and after the Restoration, but notwithstanding those Things there is a Degree of Sense and Spirit and Taste in them which will ever render them valuable.
       The sermon which Mr. Tyler recommended to my Perusal, is a sermon preached at Westminster Abbey Ap. 30. 1676. from 1. Cor. 3.19. For the Wisdom of this World, is Foolishness with God.—The Dr. undertakes to shew what are those Rules or Principles of Action, upon which the Policy, or Wisdom, in the Text proceeds, and he mentions 4. Rules or Principles. 1. A Man must maintain a constant continued Course of Dissimulation, in the whole Tenor of his Behaviour. 2. That Conscience and Religion ought to lay no Restraint upon Men at all, when it lies opposite to the Prosecution of their Interest—or in the Words of Machiavel, “that the Shew of Religion was helpfull to the Politician, but the Reality of it, hurtfull and pernicious.” 3. That a Man ought to make himself, and not the Public, the chief if not the sole End of all his Actions. 4. That in shewing Kindness, or doing favours, no Respect at all is to be had to Friendship, Gratitude, or Sense of Honour; but that such favours are to be done only to the rich or potent, from whom a Man may receive a farther Advantage, or to his Enemies from whom he may otherwise fear a Mischief.
       
       Mr. Winthrop, Mr. Adams and myself endeavoured to recollect the old Distich—Gutta cavat lapidem non vi, sed sepe cadendo. So far we got, but neither of these Gentlemen had ever heard the other Part, I, who had some Years ago been very familiar with it, could not recollect it—but it is
       
        Sic, Homo fit doctus, non vi, sed sepe legendo.
       
       Mr. Mason led us a Jaunt over sharp Rocks to the Point of the Island opposite to Nantasket, where in an hideous Cavern formed by a great Prominent Rock he shewed Us the Animal Plant or flower, a small, spungy muscular Substance, growing fast to the Rock, in figure and feeling resembling a young Girls Breast, shooting out at the Top of it, a flower, which shrinks in and disappears, upon touching the Substance.
      
      
       
        
   
   The expedition of this committee of inspection was to Little Brewster or Beacon Island, where Boston light stood and still stands.


       
       
        
   
   Surviving among JA’s books in the Boston Public Library is the first volume of Robert South’s Twelve Sermons Preached upon Several Occasions, 5th edn., London, 1722.


       
      
      

      1770 Aug. 20. Monday.
      
      
       The first Maxim of worldly Wisdom, constant Dissimulation, may be good or evil as it is interpreted. If it means only a constant Concealment from others of such of our Sentiments, Actions, Desires, and Resolutions, as others have not a Right to know, it is not only lawful but commendable—because when these are once divulged, our Enemies may avail themselves of the Knowledge of them, to our Damage, Danger and Confusion. So that some Things which ought to be communicated to some of our Friends, that they may improve them to our Profit or Honour or Pleasure, should be concealed from our Enemies, and from indiscreet friends, least they should be turned to our Loss, Disgrace or Mortification. I am under no moral or other Obligation to publish to the World, how much my Expences or my Incomes amount to yearly. There are Times when and Persons to whom, I am not obliged to tell what are my Principles and Opinions in Politicks or Religion.
       There are Persons whom in my Heart I despize; others I abhor. Yet I am not obliged to inform the one of my Contempt, nor the other of my Detestation. This Kind of Dissimulation, which is no more than Concealment, Secrecy, and Reserve, or in other Words, Prudence and Discretion, is a necessary Branch of Wisdom, and so far from being immoral and unlawfull, that it is a Duty and a Virtue.
       
       Yet even this must be understood with certain Limitations, for there are Times, when the Cause of Religion, of Government, of Liberty, the Interest of the present Age and of Posterity, render it a necessary Duty for a Man to make known his Sentiments and Intentions boldly and publickly. So that it is difficult to establish any certain Rule, to determine what Things a Man may and what he may not lawfully conceal, and when. But it is no doubt clear, that there are many Things which may lawfully be concealed from many Persons at certain Times; and on the other Hand there are Things, which at certain Times it becomes mean and selfish, base, and wicked to conceal from some Persons.
      
      

      1770. August 22. Wednesday.
      
      
       Rode to Cambridge in Company with Coll. Severn Ayers Eyre and Mr. Hewitt from Virginia, Mr. Bull and Mr. Trapier from South Carolina, Messrs. Cushing, Hancock, Adams, Thorn. Brattle, Dr. Cooper and Wm. Cooper. Mr. Professor Winthrop shewed Us the Colledge, the Hall, Chappell, Phylosophy Room, Apparatus, Library and Musaeum. We all dined at Stedmans, and had a very agreable Day. The Virginia Gentlemen are very full, and zealous in the Cause of American Liberty. Coll. Ayers is an intimate Friend of Mr. Patrick Henry, the first Mover of the Virginia Resolves in 1765, and is himself a Gentleman of great fortune, and of great Figure and Influence in the House of Burgesses. Both He and Mr. Hewit were bred at the Virginia Colledge, and appear to be Men of Genius and Learning. Ayers informed me that in the Reign of Charles 2d. an Act was sent over, from England, with an Instruction to the Governor, and he procured the Assembly to pass it granting a Duty of 2s. an Hogshead upon all Tobacco exported from the Colony, to his Majesty forever. This Duty amounts now to a Revenue of £5000 sterling a Year, which is given part to the Governor, part to the Judges &c. to the Amount of about £4000, and what becomes of the other 1000 is unknown. The Consequence of this is that the Governor calls an Assembly when he pleases, and that is only once in two Years.
       These Gentlemen are all Valetudinarians and are taking the Northern Tour for their Health.
      
      

      
       Draft of a Newspaper Communication, August? 1770.
       
      
      
      
       
        “If I would but go to Hell for an eternal Moment or so, I might be knighted.” Shakespeare.
       
       
       The Good of the governed is the End, and Rewards and Punishments are the Means of all Government. The Government of the Supream and alperfect Mind, over all his intellectual Creation, is by proportioning Rewards to Piety and Virtue, and Punishments to Disobedience and Vice. Virtue, by the Constitution of Nature carries in general its own Reward, and Vice its own Punishment, even in this World. But as many Exceptions to this Rule, take Place upon Earth, the Joys of Heaven are prepared, and the Horrors of Hell in a future State to render the moral Government of the Universe, perfect and compleat. Human Government is more or less perfect, as it approaches nearer or diverges farther from an Imitation of this perfect Plan of divine and moral Government. In Times of Simplicity and Innocence, Ability and Integrity will be the principal Recommendations to the public Service, and the sole Title to those Honours and Emoluments, which are in the Power of the Public to bestow. But when Elegance, Luxury and Effeminacy begin to be established, these Rewards will begin to be distributed to Vanity and folly. But when a Government becomes totally corrupted, the system of God Almighty in the Government of the World and the Rules of all good Government upon Earth will be reversed, and Virtue, Integrity and Ability will become the Objects of the Malice, Hatred and Revenge of the Men in Power, and folly, Vice, and Villany will be cherished and supported. In such Times you will see a Governor of a Province, for unwearied Industry in his Endeavours to ruin and destroy the People, whose Welfare he was under every moral obligation to study and promote, knighted and enobled. You will see a Philanthrop, for propagating as many Lies and Slanders against his Country as ever fell from the Pen of a sychophant, rewarded with the Places of Solicitor General, Attorney general, Advocate General, and Judge of Admiralty, with Six Thousands a Year. You will see 17 Rescinders, Wretches, without Sense or Sentiment, rewarded with Commissions to be Justices of Peace, Justices of the Common Pleas and presently Justices of the Kings Bench.
       The Consequence of this will be that the Iron Rod of Power will be stretched out vs. the poor People in every sentence unfinished
      
      
       
        
   
   The date assigned is approximate. The draft was written at the end of D/JA/15, with a largely blank page preceding it. No printing of this fragmentary essay has been found. Other apparently related fragments will be found under Jan.? 1770, above, and 9 Feb. 1772, below.


       
      
     